COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-12-00341-CV
 
 



In the Interest of D.S.B., A Child


 


 



 
 
----------
FROM THE 323rd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
            Appellant
Father attempts to appeal from a June 14, 2012 order terminating his
parental rights to his son, D.S.B.  On August 22, 2012, we notified Father
of our concern that we lack jurisdiction over this accelerated appeal because
the notice of appeal was due July 5, 2012, but was not filed until August 17,
2012.  See Tex. R. App. P. 26.1(b); see also Tex. R. App. P.
28.1(b) (providing that a post-trial motion will not extend the time to perfect
an accelerated appeal); In re K.A.F., 160 S.W.3d 923, 927 (Tex.), cert.
denied, 546 U.S. 961 (2005) (reasoning that a rule 26.1(a) motion will not
extend the deadline to file notice of an accelerated appeal).  We informed
Father that this appeal may be dismissed for want of jurisdiction unless he or
any party desiring to continue the appeal filed with the court on or before
September 4, 2012, a response showing grounds for continuing the appeal. 
Father did not file a response.  Accordingly, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 43.2(f).
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON,
C.J.; and GABRIEL, J.
 
DELIVERED:  October 11, 2012
 

 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00341-CV
 
 



In
  the Interest of D.S.B., A Child
 
 
 
 
 
 


§
 
§
 
§
 
§


From the 323rd District
  Court
 
of
  Tarrant County (323-94998J-11)
 
October
  11, 2012
 
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 




[1]See Tex. R. App. P. 47.4.